Citation Nr: 1007505	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida.


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Munroe Regional Medical Center 
from January 22, 2007, to January 26, 2007.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied payment or 
reimbursement of certain medical expenses incurred from 
January 22, 2007 to January 26, 2007.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran received medical treatment after falling in 
his residence; treatment was for delirium tremors, and a 
carotid ultrasound and an arteriogram were undertaken, and a 
right carotid endarterectomy was performed.

3.  VA payment or reimbursement of the costs of the care from 
January 22, 2007 to January 26, 2007 was not pre-authorized.

4.  At the time of the January 2007 treatment, the Veteran 
was a Medicare recipient.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at Munroe Regional Medical Center from 
January 22, 2007, to January 26, 2007 are not met.  38 
U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.54, 17.93, 17.120, 17.161, 17.1000-1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Manning v. Principi, 16 Vet. 
App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue on appeal.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-Department 
facilities in order to furnish certain care, including 
hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120.

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004.

Analysis

VA records indicate that the Veteran is a nonservice-
connected Veteran who is a Medicare recipient.  In January 
2007 the Veteran received medical treatment from the Munroe 
Regional Medical Center after falling in his residence; 
treatment was for delirium tremors, and a carotid ultrasound 
and an arteriogram were undertaken, and a right carotid 
endarterectomy was performed.  VA found that stabilization 
had occurred on January 23, 2007, and had paid physician 
(ancillary provider) charges through January 23, 2007.

The Veteran essentially asserts that he should be reimbursed 
for his medical expenses by VA on the basis that VA had 
failed to prevent his need for emergency treatment in January 
2007.

The Veteran does not allege, and the record does not show, 
that the Munroe Regional Medical Center should be paid on the 
grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  As 
such, the provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 can provide no basis for a grant of the Veteran's 
claim.

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to, among other things, the 
Medicare program administered by the Social Security 
Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

In this case, the evidence of record reveals that the Veteran 
has coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment he received in January 2007.  Specifically, the 
evidence of record shows that the Veteran has active Medicare 
coverage.

VA is not authorized to pay or reimburse unauthorized medical 
expenses where a health-plan contract covers the cost of 
medical expenses either in whole or in part.  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the Veteran does 
not meet one of the criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage 
under 38 C.F.R. § 17.1002(g)), all of which must be met to 
warrant reimbursement, it is not necessary to analyze whether 
the claim meets the additional Section 1725 requirements.  38 
C.F.R. § 17.1002.

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the treatment received in January 2007 was not 
pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as Medicare, that can provide at least partial 
payment or reimbursement, the Board must deny the Veteran's 
appeal.

The claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Munroe Regional Medical Center from January 22, 
2007, to January 27, 2007 is denied. 




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


